Case 2:19-cr-00195-SPC-NPM Document 51 Filed 04/21/20 Page 1 of 2 PageID 126



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                  CASE NO.: 2:19-cr-195-FtM-38NPM

AUSTIN DEERWESTER RIDLEY


                                        ORDER

      Under the Court’s Administrative Order, Case No. 8:20-mc-25 (Doc. 1), which

implements the Coronavirus Aid, Relief, and Economic Security Act (“CARES”), the Court

may conduct the sentencing hearing by video conferencing with Defendant AUSTIN

DEERWESTER RIDLEY’S consent after he confers with counsel.

      Accordingly, it is

      ORDERED:

      (1) On or before May 1, 2020 at NOON, counsel for Defendant AUSTIN

         DEERWESTER RIDLEY must file a written notice advising the Court:

             a. whether Defendant, after consulting with defense counsel, consents to

                 proceed with the sentencing hearing by video conferencing and by

                 telephone if video is not reasonably available;

             b. why delaying the sentencing will result in serious harm to the interests

                 of justice; and

             c. the Government’s position on a videoconference sentencing hearing.

      (2) If Defendant’s counsel advises that Defendant consents to proceed with the

         hearing by video conferencing, the Clerk is DIRECTED to notice the hearing

         and provide all hearing participants with instructions for joining the hearing.
Case 2:19-cr-00195-SPC-NPM Document 51 Filed 04/21/20 Page 2 of 2 PageID 127



      (3) The Court will address the specific findings required by the CARES Act at the

          video conference sentencing hearing.

      DONE AND ORDERED in Fort Myers, Florida on this 21st day of April 2020.




Copies: All counsel of record




                                          2
